In Mandamus. It is ordered that the following schedule is set for the filing of posthearing briefs:
Relators’ posthearing brief and proposed findings of fact and conclusions of law are due within 60 days of April 1, 2014; respondents’ posthearing brief and proposed findings of fact and conclusions of law are due within 40 days after the filing of relators’ brief; and relators’ reply brief is due within 20 days after the filing of respondents’ brief.
Within a reasonable time after the filing of the posthearing briefs, the special master will issue *1460findings of fact and a written recommendation. The findings of fact and written recommendation shall be filed with the clerk of the Supreme Court of Ohio. The parties shall have 30 days from the date of the filing of the written recommendation to file objections to the recommendation and 20 days from the date of the filing of objections to file a reply to any objections filed by the opposing party. After the time' for filing objections has passed, the Supreme Court will consider the matter based on the written recommendation, objections, and the assembled record.
Is/ ANDREW J. CAMPBELL Special Master